Citation Nr: 0031902	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-06 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of November 1997 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein service 
connection for arthritis of the left knee was denied.   

In May 1999 and April 2000, the Board remanded the case to 
the RO for further development.  Following development by the 
RO, the case is returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence does not show that his current left knee 
disability is etiologically related to any inservice injury 
or disease.


CONCLUSION OF LAW

The veteran's current left knee disability is not shown to 
have incurred in or been aggravated by his active military 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).  The evidence shows that the 
veteran has not alleged the existence of any relevant medical 
evidence that has not been associated with his claims folder.  
In addition, the veteran was afforded VA examination for 
compensation and pension purposes in December 1999.  
Accordingly, the Board finds that the duty to assist the 
veteran has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2000).   The Board 
notes that service connection may be established for a 
current disability that has not been clearly shown in service 
where there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000); 
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The veteran contends that he has arthritis of the left knee, 
which he attributes to his active duty service.  In 
particular, the veteran contends that he injured his left 
knee during in an automobile accident during active service.  
Service medical records indicate that he injured his back in 
a truck accident in May 1943.  An October 1997 statement from 
[redacted] indicates that he was the soldier that 
drove the command car involved in the May 1943 accident.  Mr. 
[redacted] indicated that the veteran's "knee hit the dashboard 
or some projection therefrom."  He indicated that the 
veteran's knee was stiff and painful the next morning and 
required "considerable attention."  Mr. [redacted] was 
transferred three months after the accident at which time the 
veteran continued to have problems with his knee.  While Mr. 
[redacted] indicated that the veteran injured a knee during 
service, he did not indicate whether the left or right knee 
was injured.  While there is lay evidence of an acute 
inservice knee injury, the veteran's service medical records 
are silent for any subsequent treatment or diagnosis of a 
left knee condition.  Additionally, while his December 1945 
separation examination report indicates that the veteran 
injured his right hip on two occasions during active duty 
with pain radiating down the posterior aspect of his right 
thigh and leg, his musculoskeletal system was negative for 
any other defects, to include a left knee disability or 
injury.  The Board notes the veteran's contention that 
inservice health care providers failed to adequately report 
his alleged left knee injury.  However, the clinical evidence 
does not corroborate his contention that his service medical 
records and separation report were erroneous nor do the 
service medical records show that the veteran's medical 
condition was misreported.

His post service medical records are silent for any 
treatment, diagnosis or complaints of left knee arthritis 
until December 1995, approximately fifty years after his 
inservice knee injury.  Subsequent to his military service, 
an October 1959 VA examination report indicates that his 
knees were normal.  Private treatment records from the Fitz-
Gerald & Perret Clinic show that the veteran received 
treatment from November 1988 to June 1998.  An August 1991 
treatment note indicates that while the veteran had arthritis 
in his back, his "knees are fine."  He first presented with 
complaints of left knee pain in December 1995.  Examination 
revealed swelling in the left knee and x-ray findings 
indicated "bad arthritis." 

A December 1995 VA outpatient treatment record indicates that 
the veteran was seen with complaints of bilateral leg pain.  
He indicated that he had a 10-year history of numbness in his 
right leg and that his left leg was becoming numb.  An 
assessment of chronic lower back pain is indicated.  

Private medical records from Montclair Orthopedic Surgeons 
and hospitalization records from the Birmingham Baptist 
Medical Center dated from May 1996 to August July 1998 
indicate that the veteran underwent a left knee arthroscopy 
in May 1996 and a cemented left total knee replacement 
arthroplasty in June 1998.  However, these records do not 
indicate an etiology of the veteran's left knee disability 
nor do they indicate the onset of his current disability. 

In October 1997 a statement was received from Dr. N. Earl 
Perret, Jr., of the Fitz-Gerald & Perret Clinic, stating he 
had been treating the veteran for severe arthritis in his 
left knee for over 20 years.  Dr. Perret opined that the 
veteran's left knee disability "could well have been related 
to a traumatic episodes that occurred while [the veteran] was 
in the military."  In particular, the October 1997 statement 
references the incident in which the veteran struck his knee 
against a dashboard. With respect to Dr. Perret's opinion, VA 
is not required to accept doctors' opinions that are based 
upon the veteran's recitation of medical history. Godfrey v. 
Brown, 8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 
Vet. App. 429 (1995).   The evidence does not show that Dr. 
Perret reviewed the veteran's service medical records or any 
other related documents which would have enabled him to form 
an opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  While Dr. Perret indicated that he had treated 
the veteran for 20 years, the first indication of left knee 
disability is dated in December 1995, approximately fifty 
years after the veteran's alleged inservice knee injury.  The 
Board notes that, while Dr. Perret has indicated that the 
veteran's arthritis "could well have been related" to 
inservice injury, medical opinion expressed in speculative 
terms may not serve to establish a plausible claim.  Bostain 
v. West, 11 Vet. App. 124, 127 (1998), see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (A medical opinion expressed 
in terms of "may," also implies "may or may not" and is 
too speculative to establish a plausible claim).  
Accordingly, the Board finds that the statement by Dr. Perret 
that the veteran's left knee arthritis "could" be related 
to inservice traumatic experiences is too speculative to 
establish service connection for the issue presented.  
Accordingly, the Board must find Dr. Perret's statements to 
be unpersuasive as to the relation of the veteran's current 
left knee disability to his active service.

Pursuant to a May 1999 Board Remand, the veteran was afforded 
a VA joints examination.  The examiner noted that the claims 
folder and a copy of the Board Remand were reviewed prior to 
examination.  The veteran reiterated his prior contention 
that he injured his left knee during an automobile accident 
and stated his belief that the health care providers that 
treated him during service were more concerned with his back 
than his knee.  He indicated that he walked with a limp 
following the accident and did so for the remainder of World 
War II until his discharge in 1945.  The veteran reported 
that after service he worked in farming for 45 years.  
Pertinent diagnosis was osteoarthritis, status post left knee 
replacement.  The examiner opined that the veteran's current 
left knee disability is not etiologically related to the 
veteran's service or any preservice left knee disability.

The Board notes that he has not submitted any objective 
medical evidence of a left knee disability covering the fifty 
years between his inservice injury and his complaints of left 
knee pain in 1995.  The Board notes that the veteran, while 
entirely competent to report his symptoms both current and 
past, has presented no evidence indicating that he has the 
medical knowledge or training requisite for the rendering of 
clinical opinions.  Accordingly, the Board must find that his 
contentions with regard to the etiology of any current left 
knee disability to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board, having thoroughly reviewed the claims file, finds 
as a matter of fact that the preponderance of the evidence 
demonstrates that the veteran's current left knee disability 
did not begin in service, is not related to an inservice 
disease or injury, nor was any pre-service left knee 
condition aggravated by service.  The claims folder contains 
no medical evidence for the period covering 1945 to 1995 of 
any complaints, diagnosis, or treatment of any left knee 
disability.  Similarly, after reviewing the claims folder and 
conducting an examination of the veteran in December 1999, a 
VA physician opined that the veteran's current left knee 
disability was not related to his active military service, 
nor was any preexisting left knee disability aggravated by 
service.  While Dr. Perret related the veteran's current 
disability to his active service, Dr. Perret relied on the 
veteran's recitation of history rather than a review of the 
claims folder and service medical records.  

As the preponderance of the evidence is against service 
connection for a left knee disability, the benefit of the 
doubt rule is not for application.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2000).  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the origin of the veteran's left knee 
disability.
 
Therefore, based on the discussion above, the Board must also 
find that the criteria for entitlement to service connection 
for left knee arthritis are not met.  Therefore, the 
veteran's claim is denied.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.304, 3.306 
(2000).  The Board must also point out that the veteran is 
free to submit new and material evidence, and reopen his 
claim for service connection, at any time.


ORDER

Service connection for a left knee disability is denied. 



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


